Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00769-CV

                        IN THE INTEREST OF A.G.R., et al children,

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-09-0581-CVW
                    Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER

        Appellant seeks to appeal from a final order terminating her parental rights. An appeal
from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405. The trial court signed
the final order of termination on October 8, 2015. Because this is an accelerated appeal, the
notice of appeal was due on October 28, 2015. See TEX. R. APP. P. 26.1(b) (requiring notice of
appeal to be filed within twenty days after the judgment is signed in an accelerated appeal); see
also TEX. FAM. CODE ANN. § 263.405(c) (filing of a motion for new trial does not extend the
appellate deadline). A motion for extension of time to file the notice of appeal was therefore due
on November 14, 2015. See TEX. R. APP. P. 26.3 (providing a fifteen-day grace period after the
deadline for filing notice of appeal). Appellant filed her notice of appeal on November 11, 2015,
within the fifteen-day grace period allowed for filing a motion for extension of time to file the
notice of appeal; however, no motion for extension was filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within ten (10) days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
      All appellate deadlines in this matter are suspended until further order of this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court